Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 4/23/2020.
2.  Claims 1-15 have been examined and are pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.  Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims appear to define the metes and bounds of an invention without claiming associated computer hardware required for execution.  Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima U.S Publication No. 2018/0111793 in view of Admitted Prior Arts (APA).
As to claim 1, Miyajima teaches a building human flow estimation system having a building human flow simulation section (…based on the traffic data of the passengers regarding when and what floor each passenger gets on and off the elevator car, a simulation can be carried out (Step 4). This simulation may be carried out using simulation software for simulating a traffic flow of passengers in a building for a survey period. It may also be carried out by extracting only the necessary information from the accumulated data for analysis and then inputting the selected data to simulation software…, paragraph 0041 page 3) which receives, as input values, building traffic data indicative of floors between which people move by using an elevator in a building, and an elevator parameter value related to the elevator and estimates a flow of people (…the traffic analyzer unit 2 identifies each of all passengers 11, 12, 13 in the elevator car 6 and stores the information of all passengers 11, 12, 13 in the data storage unit 3 regarding what time and what floor each passenger gets on and off the elevator car at. All this data may be stored in the data storage unit 3 for a period of time during the survey period, such as for one week, one month, etc.  By using the traffic analyzer 1 in accordance with the present invention, not only the number of the boarding/exiting passengers at a certain floor at a certain date and time can be collected, but the actual flow of all passengers in a building for a certain period of time, average service time for each passenger, the frequency of use of the elevator at each floor, and the occupancy rate of the elevator car can be analyzed based on the stored data…., paragraphs 0033-0034 pages 2-3), the building human flow estimation system comprising: 
an evaluation section which calculates an evaluation value for evaluating a reproduction degree of the flow of people estimated by the building human flow simulation section (…analyzing the actual flow of the passengers in a predetermined period can help to improve parameters and software of the group management control system of the researched elevators, change the group control program itself, or even when replacing existing old elevator system. Such improvements can result in substantial improvements in operation performance and shortening of the passenger waiting time…., paragraph 0043 page 3) based on a first evaluation index related to the flow of people estimated by the building human flow simulation section and a second evaluation index related to an actual flow of people in the building (…the actual flow of passengers is analyzed by inputting the data extracted from the traffic analyzer 1 to an external computer (Step 3). In one embodiment, the traffic data of all passengers, regarding when and what floor each of all passengers gets on and off the elevator car, is input to an external computer for analyzing the actual traffic flow of the passengers for one week period…, paragraph 0038 page 3); and 
an output section which outputs the evaluation value calculated by the evaluation section (…analyzing the actual flow of the passengers in a predetermined period can help to improve parameters and software of the group management control system of the researched elevators, change the group control program itself, or even when replacing existing old elevator system. Such improvements can result in substantial improvements in operation performance and shortening of the passenger waiting time…., paragraph 0043 page 3). 
Miyajima does not teach building layout data related to a layout of the building.
APA teaches the use of building layout data related to a layout of the building in a human flow estimation system (paragraph 0005 pages 1-2).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified Miyajima reference to include the teachings of APA because by using building layout data related to a layout of the building as in input value, the system could improve the usability of an elevator, as disclosed by APA (paragraph 0002 page 1).  
As to claim 10, Miyajima as modified further teaches a human flow measurement section which calculates a congestion index based on a result of measurement of people who use the elevator, and uses the calculated congestion index as the second evaluation index (…three-dimensional camera such as TOF camera is preferred in that it is capable of recognizing the information of passengers as a stereoscopic image with depth and thus the traffic analyzer unit 2 can accurately track passengers getting on and off at each floor even if some passengers are hidden behind other passengers at the time of congestion…, paragraph 0028 page 2). 
As to claim 11, Miyajima as modified further teaches the human flow measurement section includes a camera, and an analysis apparatus which analyzes the number of people included in a predetermined area in a camera image of the camera (…three-dimensional camera such as TOF camera is preferred in that it is capable of recognizing the information of passengers as a stereoscopic image with depth and thus the traffic analyzer unit 2 can accurately track passengers getting on and off at each floor even if some passengers are hidden behind other passengers at the time of congestion…, paragraph 0028 page 2). 
As to claim 12, Miyajima as modified further teaches the human flow measurement section uses the measured number of people waiting in an elevator hall as the congestion index (…track passengers getting on and off at each floor even if some passengers are hidden behind other passengers at the time of congestion…, paragraph 0028 page 2). 
As to claim 13, Miyajima as modified further teaches an elevator index calculation section which calculates an evaluation index for evaluating an operation situation of the elevator based on an elevator operation log indicative of an operation record of the elevator, and uses the calculated evaluation index as the second evaluation index (…the traffic analyzer unit 2 identifies each of all passengers 11, 12, 13 in the elevator car 6 and stores the information of all passengers 11, 12, 13 in the data storage unit 3 regarding what time and what floor each passenger gets on and off the elevator car at. All this data may be stored in the data storage unit 3 for a period of time during the survey period, such as for one week, one month, etc.  By using the traffic analyzer 1 in accordance with the present invention, not only the number of the boarding/exiting passengers at a certain floor at a certain date and time can be collected, but the actual flow of all passengers in a building for a certain period of time, average service time for each passenger, the frequency of use of the elevator at each floor, and the occupancy rate of the elevator car can be analyzed based on the stored data…., paragraphs 0033-0034 pages 2-3). 
As to claim 14, Miyajima as modified further teaches a parameter calculation section which calculates at least one of a rated speed and a rated acceleration of the elevator as the elevator parameter value based on data on a position of the elevator and a time corresponding to the position which is included in an elevator operation log indicative of an operation record of the elevator (…When the elevator car 6 is stopped at the 3rd floor and the video camera 4 recognizes that a new passenger 13 gets on the elevator car 6 at the 3rd floor, the traffic analyzer unit 2 identifies the passenger 13 and stores the information in the data storage unit 3 about what time the passenger 13 gets on the elevator car 6 at the 3rd floor. During moving up of the elevator car 6 (FIG. 2 (B)), the traffic analyzer unit 2 tracks each of three passengers 11, 12, 13 independently. When the elevator car 6 stops at the 20th floor (FIG. 2 (C)) and the traffic analyzer unit 2 recognizes that the passenger 13 gets off the elevator car at the 20th floor, the traffic analyzer unit 2 stores the information in the data storage unit 3 about what time the passenger 13 gets off the elevator car 6 at the 20th floor…, paragraph 0032 page 2).
As to claim 15, note the discussion of claim above 1. 

Allowable Subject Matter
5.  Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 11,407,611 discloses computing allocation decisions in an elevator system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194